Exhibit 10.23

 

 

PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR

CONFIDENTIAL TREATMENT.  SUCH PORTIONS ARE DESIGNATED [REDACTED].

 

 

FIRST AMENDMENT TO AGREEMENT

 

THIS FIRST AMENDMENT TO AGREEMENT (“Amendment”) is entered into as of December
12, 2002, by and between Hawaiian Airlines, Inc., a corporation organized under
the laws of the State of Hawaii (the “Carrier”) and U.S. Bank National
Association (“Bank”).

 

RECITALS

 

A.                                   Carrier and Bank are parties to a certain
Agreement with an effective date of December 31, 1999 (as the same may be
further amended, extended, supplemented or restated from time to time, the
“Agreement”) pursuant to which Carrier and Bank agreed to the terms and
conditions whereby Bank processes payments of [REDACTED], and

 

B.                                     Carrier and Bank have agreed to amend the
Agreement as set forth herein, but only under the terms and conditions set forth
herein.

 

NOW, THEREFORE, IT IS HEREBY AGREED by and between Carrier and Bank as follows:

 

1.                                       Definitions. All capitalized terms used
in this Amendment, unless otherwise defined herein, shall have the meanings
ascribed to them in the Agreement. All references contained in the Agreement and
the Schedules thereto to “Agreement” shall mean the Agreement as amended hereby,
and all references to “Schedule 2” shall mean Schedule 2 to the Agreement as
further amended hereby.

 

2.                                       Amendments to Agreement. Section 23 of
the Agreement is hereby amended and restated in its entirety as follows:

 

Unless earlier terminated pursuant to Section 15 of this Agreement, this
Agreement shall continue in effect until December 31, 2003; provided, however,
that at any time during the term hereof of either party may terminate this
Agreement with or without cause upon ninety (90) days written notice to the
other party.

 

3.                                       Amendments to Schedule 2. Schedule 2 of
the Agreement is hereby amended and restated in its entirety in the form
attached hereto as Exhibit A.

 

4.                                       Representations and Warranties. Carrier
hereby represents and warrants to Bank that on and as of the date hereof and
after giving effect to this Amendment:

 

(a.)                               All of Carrier’s representations and
warranties contained in the Agreement  are true, correct and complete in all
respects as of the date hereof as though made on and as of such date; provided,
that references in Section 9.5 to financial statements shall be to the most
recent financial statements of such type delivered to Bank by Carrier.

 

(b.)                              Carrier has the power and legal right and
authority to enter into this Amendment and has duly authorized as appropriate
the execution and delivery of this Amendment and none of the agreements
contained herein contravene or constitute, or

 

--------------------------------------------------------------------------------


 

upon performance would constitute, a default under any agreement, instrument or
indenture to which Carrier is a party or a signatory or a provision of Carrier’s
Articles or Certificate of Incorporation, bylaws or, to the best of Carrier’s
knowledge, any other agreement or requirement of law, or result in the
imposition of any lien on any of its property under any agreement binding on or
applicable to Carrier or any of its property except, if any, in favor of Bank.

 

(c.)                               Carrier is duly organized and in good
standing under the laws of the state of its organization and is qualified to do
business in each state where the nature of its activities or the character of
its properties makes such qualification necessary or desirable and the failure
to so qualify would have a material adverse effect on the assets or operations
of such Carrier.

 

(d.)                              Upon the effective date of this Amendment,
this Amendment and the Agreement, as modified hereby, will constitute the legal,
valid and binding obligations of Carrier enforceable in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and other laws affecting the rights of creditors generally, and to the exercise
of judicial discretion in accordance with general principles of equity.

 

5.                                       Ratification of Agreement;
Acknowledgment.  Except as expressly modified under this Amendment, all of the
terms, conditions, provisions, agreements, requirements, promises, obligations,
duties, covenants and representations of Carrier and Bank, respectively, under
the Agreement and all related agreements are hereby ratified by Carrier and
Bank, respectively.

 

6.                                       Effective Date.  This Amendment shall
become effective upon execution and delivery of duly executed counterparts
hereof by Bank and Carrier.

 

7.                                       Reimbursement of Expenses.  Promptly
upon execution of this Agreement, Carrier shall reimburse Bank for all
reasonable out-of-pocket expenses (including attorneys' fees and legal expenses
of Dorsey & Whitney LLP, counsel for Bank) incurred in connection with this
Amendment and all related agreements.

 

8.                                       Merger and Integration, Superseding
Effect.  This Amendment, from and after the date hereof, embodies the entire
agreement and understanding between the parties hereto, and supersedes and has
merged into it all prior oral and written agreements, on the same subjects by
and between the parties hereto with the effect that this Amendment, shall
control with respect to the specific subjects hereof and thereof.

 

9.                                       Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of Minnesota.

 

10.                                 Counterparts.  This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original, and all of which counterparts of
this Agreement when taken together, shall constitute one and the same
instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first written above.

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By

/s/

 

 

Its Authorized Representative

 

 

Accepted and Agreed as of
December 19th, 2002

 

HAWAIIAN AIRLINES, INC.

 

 

By

/s/ Christine R. Deister

 

 

Its Exec. V.P., CRO & Treasurer

 

 

By

/s/ Lyn Flanigan Anzai

 

 

Its Vice President, General Counsel and
Corporate Secretary

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A TO
FIRST AMENDMENT TO AGREEMENT

 

 

AMENDED AND RESTATED SCHEDULE 2
EXPOSURE PROTECTION

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

1.                                      Certain Definitions.

 

All terms not otherwise defined herein that are capitalized and used herein
shall have the meanings given to them in the Agreement. Except as may be
expressly provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP. To the extent any change in GAAP affects any
computation or determination required to be made pursuant to this Agreement,
such computation or determination shall be made as if such change in GAAP had
not occurred unless the Bank agrees in writing on an adjustment to such
computation or determination to account for such change in GAAP. As used in this
Schedule 2, the following terms shall have the meanings indicated:

 

“ASM” shall mean available seat miles

 

“Capitalized Leases” shall mean a lease (or other agreement conveying the right
to use) real or personal property with respect to which at least a portion of
the rent or other amounts thereon constitute Capitalized Lease Obligations.

 

“Capitalized Lease Obligations” shall mean the obligations of Carrier to pay
rent or other amounts under a lease of (or other agreement conveying the right
to use) real or personal property which obligations are required to be
classified and accounted for as a capital lease on the balance sheet of Carrier
under GAAP.

 

“Cash Reserves” shall mean [REDACTED]

 

“Cure of First Stage Triggering Event” shall mean Carrier’s cure (which in the
case of all financial covenants shall mean compliance therewith at a level that
equals or exceeds that necessary to avoid the occurrence of a First Stage
Triggering Event for two consecutive months following the latest date of any
outstanding First Stage Triggering Event) of all outstanding First Stage
Triggering Events and the non-occurrence of any new Triggering Event.

 

“Cure of Second Stage Triggering Event” shall mean Carrier’s cure of all
outstanding Second Stage Triggering Events and the non-occurrence of any new
Second Stage Triggering Event, which in the case of (i) each of the Cash Reserve
Triggering Event, the Minimum Days of Cash Triggering Event, and the financial
information delivery Triggering Event, described respectively in Section (g)(i),
(g)(ii) and (i) of the definition of Second Stage Triggering Event, shall mean
performance at a level that equals or exceeds that necessary to avoid occurrence

 

A-1

--------------------------------------------------------------------------------


 

of a Second Stage Triggering Event of the types described therein for two
consecutive month periods following the latest date of any outstanding Second
Stage Triggering Event related to such Triggering Events, (ii) the load factor
Triggering Event, described in Section (g)(iii) of the definition of Second
Stage Triggering Event, shall mean performance at a level that equals or exceeds
that necessary to avoid occurrence of a Second Stage Trigger Event of such type
for eight consecutive weeks following the latest date of any outstanding Second
Stage Triggering Event related to such load factor Triggering Event, (iii) EBIT
Triggering Event, described in Section (g)(v) of the definition of Second Stage
Triggering Event, shall mean performance at a level that equals or exceeds that
necessary to avoid the occurrence of a Second Stage Triggering Event of such
type for one quarter following the latest date of any outstanding Second Stage
Triggering Event related to such EBIT Triggering Event.

 

“First Stage Triggering Event” shall mean Carrier’s failure to maintain any one
or more of the following:

 

(a)                                  as of the last day of each calendar month,
Cash Reserves in an aggregate amount of not less than [REDACTED];

 

(b)                                 as of the last day of each calendar month, a
Minimum Days of Cash in excess of [REDACTED]

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of any date of
determination.

 

“Indebtedness” shall mean with respect to any Person at the time of any
determination, without duplication, all obligations, contingent or otherwise, of
such Person which in accordance with GAAP should be classified upon the balance
sheet of such Person as liabilities, but in any event including: (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (c)
all obligations of such Person upon which interest charges are customarily paid
or accrued, (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person, (e)
all obligations of such Person issued or assumed as the deferred purchase price
of property or services excluding accounts payable arising in the ordinary
course of business, (f) all obligations of others secured by any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Capitalized Lease Obligations of such
Person, (h) all obligations of such Person in respect of interest rate
protection agreements, (i) all obligations of such Person, actual or contingent,
as an account party in respect of

 

A-2

--------------------------------------------------------------------------------


 

letters of credit or bankers’ acceptances and (j) all obligations of any
partnership or joint venture as to which such Person is or may become personally
liable. Indebtedness shall not include current accruals incurred in the ordinary
course of business so long as the same are not of the type encompassed by
clauses (a)-(j) above.

 

“Interest Expense” shall mean for any period of determination, the aggregate
amount, without duplication, of interest paid, accrued or scheduled to be paid
in respect of any Indebtedness of Carrier including (a) all but the principal
component of payments in respect of conditional sale contracts, Capitalized
Leases and other title retention agreements, (b) commissions, discounts and
other fees and charges with respect to letters of credit and bankers’ acceptance
financings and (c) net costs (excluding fees paid in full for and at the time of
purchase of an interest rate cap) under interest rate protection agreements, in
each case determined in accordance with GAAP.

 

“Lien” shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of each lessor under any Capitalized Lease), in, of or
on any assets or properties of Carrier, now owned or hereafter acquired, whether
arising by agreement or operation of law.

 

“Material Adverse Occurrence” shall mean any occurrence of whatsoever nature
(including, without limitation, any adverse determination in any litigation,
arbitration or governmental investigation or proceeding), which, in the
reasonable determination of Bank, does, or is likely to, materially adversely
affect the then present or prospective financial condition of Carrier or does,
or is likely to, materially impair the ability of Carrier to perform its
obligations under this Agreement.

 

“Minimum Days of Cash” shall mean as of any date of determination, the number of
days of cash calculated by dividing the amount of Cash Reserves as of the end of
each month by the amount that is the result of dividing (i) the sum of monthly
operating expenses and interest expenses, minus depreciation and amortization,
and minus non-cash special charges or non-cash extraordinary items for such
month by (ii) thirty-one (31) days.

 

“Person” shall mean any individual, partnership, corporation, or other entity.

 

“RPM” shall mean revenue passenger mile. RPMs equal the total number of
passengers enplaned multiplied by the average distance flown, for any given
period.

 

“Second Stage Triggering Event” shall mean any of the following:

 

(a)                                  the commencement of any bankruptcy,
insolvency, moratorium, liquidation, reorganization, dissolution, arrangement or
other similar proceeding by or against Carrier, any application for,

 

A-3

--------------------------------------------------------------------------------


 

consent by Carrier to, or acquiescence by Carrier in, the appointment of any
trustee, receiver, or other custodian for Carrier or a substantial part of its
property, any appointment of a trustee, receiver or other custodian for Carrier
or a substantial part of its property, or any assignment by Carrier for the
benefit of creditors;

 

(b)                                 a Material Adverse Occurrence;

 

(c)                                  the merger or consolidation of Carrier, or
entry by Carrier into any analogous reorganization or transaction, with any
other corporation, company or other entity;

 

(d)                                 the sale, transfer, lease or other
conveyance of all or any substantial part of Carrier’s assets;

 

(e)                                  any change in the ownership or control of
Carrier which Bank deems to constitute a Material Adverse Occurrence;

 

(f)                                    the maturity of any Indebtedness in the
aggregate principal amount of [REDACTED] or more of Carrier shall be
accelerated, or Carrier shall fail to pay any such Indebtedness when due (after
the lapse of any applicable grace period) or, in the case of such Indebtedness
payable on demand, when demanded (after the lapse of any applicable grace
period), or any event shall occur or condition shall exist and shall continue
for more than the period of grace, if any, applicable thereto and shall have the
effect of causing, or permitting the holder of any such Indebtedness or any
trustee or other Person acting on behalf of such holder to cause, such
Indebtedness to become due prior to its stated maturity or to realize upon any
collateral given as security therefor;

 

(g)                                 Carrier’s failure to maintain any one or
more of the following:

 

(i)                                     as of the last day of each calendar
month, Cash Reserves in an aggregate amount of not less than [REDACTED]

 

(ii)                                  as of the last day of each calendar month,
a Minimum Days of Cash in excess of 19 days;

 

(iii)                               an amount of ASMs for a calendar month that
is equal to at least [REDACTED] of the ASMs for the immediately preceding
calendar month;

 

(iv)                              the average weekly load factor for any
consecutive fourteen (14) days is less than [REDACTED]

 

(v)                                 the failure to have earnings, before
interest and taxes, in the amounts and for the time periods listed below;

 

A-4

--------------------------------------------------------------------------------


 

4th Q 2002

1st Q 2003

2nd Q 2003

3rd Q 2003

 

[REDACTED]

 

(h)                                 if negotiations between Carrier and any
labor organization representing any of Carrier’s employees concerning changes in
rates of pay, rules or other working conditions as defined in 45 U.S.C. Section
155 should result in either (a) an invocation by any party of the services of
the National Mediation Board or (b) a proffer of services by the National
Mediation Board itself; provided, that in the case of the negotiations
concerning changes in rates of pay, rules or other working conditions as defined
in 45 U.S.C. §155 between Carrier and the labor organization representing
Carrier’s employees that were in existence at or about the time of the entry
into the First Amendment to Agreement, a Triggering Event shall occur only if
such negotiations should result in either (x) a termination of negotiation
meetings between the parties without an invocation by any party of the services
of the National Mediation Board or a proffer of services by the National
Mediation Board itself, or (y) the commencement of a “cooling  off’ period prior
to the utilization of self help by the parties;

 

(1)                                  Carrier’s failure to deliver required
financial information within five Business Days after notice is provided by Bank
of Carrier’s failure to deliver when due any financial, operational or other
reports and certificates required to be delivered pursuant to Section 25 of the
Agreement and any provision of this Schedule 2;

 

(j)                                     if the Agreement is not renewed at least
[REDACTED] days prior to  its scheduled date of expiration, Carrier gives
written notice of its intent to terminate the Agreement or Bank gives to Carrier
notice of the termination of the Agreement;

 

“Triggering Event” shall mean a First Stage Triggering Event or a Second Stage
Triggering Event.

 

2.                                      Compliance Certificate

 

As soon as practicable and in any event within [REDACTED] Business Days after
the end of each fiscal month, Carrier shall furnish to Bank, together with such
supporting financial information as Bank may require, a compliance certificate
for the applicable month in the form attached hereto as Attachment 1 (such
certificate and supporting financial information being the “Monthly Compliance
Certificate”) signed by the chief financial officer of Carrier and demonstrating
in reasonable detail the Cash Reserves, total and unrestricted cash balances,
and the monthly ASMs and RPMs.

 

As soon as practicable, and in any event no later than the Thursday of each week
(or if such a date is not a Business Day, the next Business Day), Carrier shall
furnish to Bank, together with such supporting financial information as Bank may
require, a compliance certificate in the

 

A-5

--------------------------------------------------------------------------------


 

form attached hereto as Attachment 2 (such certificate and supporting financial
information being the “Weekly Compliance Certificate”) signed by the chief
financial officer of Carrier and demonstrating in reasonable detail (i) the Cash
Reserves and the total and unrestricted cash balances each as of Saturday of the
preceding week, (ii) the ASMs for the preceding calendar week, and (iii) the
RPMs for the preceding calendar week.

 

3.                                      Exposure Protection

 

Subject to Section 4 of this Schedule 2, Bank may retain and hold all funds paid
to it by a Card Association on account of Sales Slips submitted by Carrier to
Bank as Reserved Funds until the Deposit equals the amount required hereunder,
as determined in accordance with Sections 4 and 8 of this Schedule 2. Throughout
the term of this Agreement, the Deposit amount shall be subject to adjustment as
provided in Section 4 of this Schedule 2. Bank will hold the Deposit as security
for the due and punctual payment of and performance by Carrier of all its
obligations under this Agreement, whether now existing or hereafter arising (the
“Obligations”). Carrier hereby grants to Bank a continuing first security
interest in its interest (if any) in the Deposit and in all amounts added to the
Deposit at any time and in all monies, securities, instruments purchased
therewith, all interest, profits and/or dividends accruing thereon and proceeds
thereof; to secure payment of all Obligations of Carrier to Bank, whether now
existing or hereinafter arising. Carrier hereby acknowledges that
notwithstanding the foregoing grant of a security interest, Reserved Funds
represent only a future right to payment owed to Carrier hereunder, payment of
which is subject to the terms and conditions of this Agreement, and do not
constitute funds of Carrier.

 

Carrier further acknowledges that Bank disputes the existence of any interest of
Carrier in rights to payment from Cardholders or Card issuers arising out of the
Sales Slips described below and further acknowledges that to the extent that
Carrier may have an interest therein, such right is subordinate to the interest
of Bank. To the extent of Carrier’s interest therein, if any, Carrier hereby
grants to Bank a first priority security interest in all Sales Slips initiated
in the United States bearing a Transaction Date on or prior to the date of
termination of this Agreement and all rights to payment (including, without
limitation, actual collections held by Bank on account of Sales Slips), from
Cardholders or Card issuers for United States initiated Travel Costs incurred on
a Transaction Date on or prior to the date of termination of this Agreement and
paid for by Cards, in the amount of and as a result of such Sales Slips, in
accordance with this Agreement, and in any or all proceeds thereof; whether now
existing or hereafter created or arising, to secure payment of the Obligations
of Carrier to Bank, whether now in existence or hereafter arising. Such security
interest is in addition to Bank’s security interest in the Deposit. Carrier
further agrees that during the term of this Agreement, Carrier shall not grant,
or attempt to grant, to any other party or suffer to exist in favor of any other
party any interest in the Deposit, in any Sales Slips and rights to payment from
Cardholders or Card issuers or in any proceeds thereof.

 

Carrier will do all acts and things, and will execute, endorse, deliver, file or
record all instruments and agreements (including pledges, assignments, security
agreements, financing statements, continuation statements, etc.) reasonably
requested by Bank, in form reasonably satisfactory to Bank, to establish,
perfect, maintain and continue the perfection and priority of the

 

A-6

--------------------------------------------------------------------------------


 

security interest of Bank in Carrier’s interest (if any) in the Deposit, all
Sales Slips and rights to payment from Cardholders or Card issuers and all
proceeds of the foregoing, and Carrier will pay the reasonable costs and
expenses of all filings and recordings, including taxes thereon and all searches
reasonably necessary or deemed necessary by Bank, to establish and determine the
validity and priority of such security interest of Bank. Carrier’s address as
stated in the preamble to the Agreement is Carrier’s chief executive office.
Carrier hereby irrevocably appoints Bank (and all Persons, officers, employees
or agents designated by Bank), its agent and attorney-in-fact to do all such
acts and things contemplated by this paragraph in the name of Carrier.  Without
limiting the foregoing, Carrier hereby authorizes Bank to file one or more
financing statements or continuation statements in respect hereof; and
amendments thereto, relating to any part of the collateral described herein
without the signature of Carrier.  A carbon, photographic or other reproduction
of this Agreement or of a financing statement shall be sufficient as a financing
statement and may be filed in lieu of the original in any or all jurisdictions
which accept such reproductions.

 

4.                                      Adjustments to Deposit

 

Bank will use the Methodology described in Section 8 of this Schedule 2 (the
“Methodology”) to calculate Gross Exposure (as defined in Section 8 of this
Schedule 2) on a daily, weekly, bi-weekly, or monthly basis, as the Bank elects
in its sole discretion. Carrier acknowledges that Bank has explained to it and
it understands Bank’s Methodology for determining Gross Exposure and the amount
of the Deposit and hereby agrees to be bound by such Methodology and the
determinations made by Bank as a result thereof. Carrier understands that Gross
Exposure includes, among other things, the value of Travel Costs for goods or
services sold to Cardholders who used their Cards to purchase such goods or
services with respect to which Carrier has not yet provided such goods or
services. Bank and Carrier may change the Methodology by mutual agreement.

 

Prior to the occurrence of any Triggering Event, the amount of the Deposit shall
not be greater than [REDACTED] of Gross Exposure. From and after the occurrence
of a Triggering Event, the amount of the Deposit shall be increased or
decreased, as appropriate, based on the Methodology, to be in the following
amount for the specified periods of time (such amount for the applicable date,
the “Required Amount”)

 

(a)                                  During any period in which (i) a First
Stage Triggering Event has occurred and is continuing and (ii) no Second Stage
Triggering Event has occurred and is continuing, the Deposit shall at all times
be equal to the amount that is [REDACTED] of Gross Exposure.

 

(b)                                 During any period in which a Second Stage
Triggering Event has occurred and is continuing, the Deposit shall at all times
be equal to the amount that is [REDACTED] of Gross Exposure.

 

(c)                                  Following any period in which Carrier has
effected a Cure of Second Stage Triggering Event and so long as no other
Triggering Event has occurred, the Deposit shall be reduced to an amount equal
to the amount that is [REDACTED] of Gross Exposure.

 

A-7

--------------------------------------------------------------------------------


 

(d)                                 Following any period in which Carrier has
effected a Cure of First Stage Triggering Event and so long as no other
Triggering Event has occurred, the Deposit shall be reduced to an amount not
greater than [REDACTED] of Gross Exposure.

 

Upon the occurrence of a Triggering Event, Carrier immediately, upon Bank’s
written demand therefor, shall remit to Bank by wire transfer an amount
sufficient to increase the amount of the Deposit to the Required Amount. Without
limiting the foregoing, any increases to the Deposit required to be made under
this Agreement may be made, at Bank’s sole discretion, by Bank immediately
withholding on a daily basis as Reserved Funds an amount up to [REDACTED] of
amounts otherwise payable to Carrier under the Agreement until the Deposit is at
least equal to the Required Amount

 

Upon Carrier’s Cure of First Stage Triggering Event, and no later than the fifth
(5th) Business Day after Bank’s receipt of the Monthly Compliance Certificate
that demonstrates such cure, Bank will remit to the Carrier an amount that will
reduce the amount of the Deposit to an amount not greater than [REDACTED] of
Gross Exposure. Upon Carrier’s Cure of Second Stage Triggering Event that does
not qualify as a Cure of First Stage Triggering Event, and no later than the
[REDACTED] Business Day after Bank’s receipt of the applicable Weekly and
Monthly Compliance Certificates that demonstrate such cure, Bank will remit to
the Carrier an amount that will reduce the amount of the Deposit to an amount
equal to [REDACTED of Gross Exposure.

 

Other than as provided in the immediately preceding paragraph, Bank shall remit
to the Carrier by the second (2nd) Business Day after any determination is made
by Bank that Carrier is entitled to a payment hereunder, any amount necessary to
reduce the Deposit to the Required Amount. Bank may reduce the amount due
Carrier under this Section 4 by the amount of any increase required to be made
to the Deposit resulting from Bank’s Methodology applied prior to the date the
funds are to be remitted to the Carrier hereunder.

 

The amount of the Deposit to be maintained hereunder may be reduced in
accordance with Section 10 of this Schedule 2 pursuant to which Bank, in its
sole discretion, may accept an irrevocable standby letter of credit in lieu of
all or a portion of the required Deposit.

 

5.                                      Control and Nature of Deposit

 

Carrier acknowledges that any funds remitted to Bank by Carrier and funds paid
to Bank by Card Associations and held by Bank as the Deposit may be commingled
with other funds of Bank and further acknowledges that all such funds, and any
investment of funds shall be in the name and control of Bank, and Carrier shall
have no interest in any securities, instruments or other contracts or any
interest, dividends or other earnings accruing thereon or in connection
therewith. It is the understanding of the parties that the sole obligation of
Bank with respect to the Deposit shall be the obligation to pay to Carrier
amounts equal to the amount attributable to Travel Costs with respect to which
Carrier has provided goods or services and that such obligation on the part of
Bank is at all times subject to the terms of this Agreement.  To the extent
permitted by applicable law or regulation, all amounts held as the Deposit will
be invested in the name of Bank so as to result in a yield equal to the monthly
average of the H-15 index for

 

A-8

--------------------------------------------------------------------------------


 

overnight federal funds transactions, or any other equivalent investment
approved by the Bank. The amount so earned shall be credited to the Deposit.

 

6.                                      Right of Offset

 

At any time that an amount is due Bank from Carrier and Bank does not obtain
payment of such amount due as provided in this Agreement, Bank shall have the
right to apply or set off any amounts otherwise owed by Bank to Carrier
hereunder, including, without limitation, any amounts attributable to the
Deposit, to the amount owed by Carrier.

 

7.                                      Retention of Deposit

 

During the period not to exceed [REDACTED] months from the earlier of
termination of this Agreement or, if applicable, from the date upon which
Carrier permanently ceases flight operations, Bank shall have no obligation to
reduce the Deposit amount to an amount that is less than Gross Exposure and may
retain the Deposit in an amount equal to Gross Exposure until such time as the
Bank determines that Carrier has no further Obligations or potential Obligations
to Bank under this Agreement. In the event that any cessation of flight
operations by Carrier is temporary, Bank, at its option, may establish and
maintain separate flight calendars in the determination of Gross Exposure. A
flight calendar may be established to determine Gross Exposure arising from
Travel Costs purchased or paid by a customer of Carrier through use of a Card
with a Transaction Date for such purchase or payment that is prior to the
commencement of the temporary cessation (“Pre-Cessation Travel Costs”). An
additional flight calendar may be established to determine Gross Exposure
arising from Travel Costs purchased or paid by a customer of Carrier through use
of a Card with a Transaction Date for such purchase or payment that is on or
after the date of the commencement of the temporary cessation. In the event of
temporary cessation of flight operations by Carrier, Bank will not be obligated
to make any payments to Carrier on account of Sales Slips that were or are
submitted to it by Carrier with respect to Pre-Cessation Travel Costs for a
period of [REDACTED] months after the commencement of such temporary cessation.

 

8.                                      Methodology

 

“Gross Exposure” shall be calculated by the Bank on a daily basis as follows:

 

(a)                                  [REDACTED]

 

(b)                                 [REDACTED]

 

A-9

--------------------------------------------------------------------------------


 

(c)                                  [REDACTED]

 

(d)                                 [REDACTED]

 

(e)                                  [REDACTED]

 

(f)                                    [REDACTED]

 

(g)                                 [REDACTED]

 

9.                                      Standby Letter of Credit

 

The amount of the Deposit which Bank may maintain pursuant to this Schedule 2
shall be decreased by the amount remaining to be drawn upon any valid and
outstanding irrevocable standby letter of credit for the benefit of and
expressly accepted by Bank, in its sole discretion, in lieu of maintaining the
amount of the Deposit in the Required Amount under Section 4 of this Schedule 2.
Any such letter of credit shall be in form and substance acceptable to Bank and
issued by a financial institution acceptable to Bank, as determined by Bank in
its sole discretion. The sum of the amount remaining to be drawn upon any valid
and outstanding standby letter of credit and the amount of the Deposit
maintained hereunder (“Aggregate Coverage”) shall at all

 

A-10

--------------------------------------------------------------------------------


 

times be no less than the Required Amount and Bank may withhold from payment to
Carrier Reserved Funds in accordance with Section 4 of Schedule 2 to the extent
necessary to cause Aggregate Coverage to be not less than the Required Amount.
At such time as the Bank may no longer draw on the letter of credit, Bank may
require that the Deposit equal the Required Amount.

 

Upon the occurrence of any event that gives rise to Bank’s right under this
Agreement (i) to make demand on Carrier for payment to Bank, (ii) to apply
amounts represented by the Deposit to obligations of Carrier under the Agreement
or (iii) otherwise to retain and not pay to Carrier amounts paid to Bank by
MasterCard International or the Visa System on account of Sales Slips submitted
to Bank by Carrier, then Bank, at its option, may draw on any standby letter of
credit issued for its benefit with respect to the Agreement without first taking
any of the actions described in clauses (i), (ii) and (iii) above.

 

In addition to Bank’s rights as set forth above, Bank, at its option, may draw
(in one or more draws) up to the lesser of (i) the amount equal to [REDACTED] of
Gross Exposure less the amount of the Deposit on the date of any such draw or
(ii) the full amount remaining undrawn on a standby letter of credit upon the
occurrence of any one or more of the following events or as otherwise provided
below: (a) commencement whether by or against Carrier, of any bankruptcy,
reorganization, debt arrangement or other proceeding under any bankruptcy,
reorganization, debt arrangement or other proceeding under any bankruptcy or
insolvency law; (b) receipt by Bank of notification from the issuer of the
standby letter of credit that such issuer has elected not to renew the standby
letter of credit; (c) notification of termination of the Agreement by either
party; or (d) a substantial number of the scheduled flights of Carrier fail to
operate on any particular day.  In addition, Bank may draw upon the standby
letter of credit pursuant to any other condition for draw provided in the
standby letter of credit, and, in any event, on or after the thirtieth day prior
to expiration of the standby letter of credit. No failure to draw, or delay in
making a draw, on the standby letter of credit shall impair Bank’s right to draw
thereon at a later time.

 

Carrier acknowledges that it has no interest in any proceeds of any draw on any
letter of credit issued for the benefit of Bank and that upon any draw on any
letter of credit, Bank shall be entitled to hold the proceeds thereof for
payment of the Obligations under the Agreement and apply such proceeds in
payment thereof as and when Bank deems appropriate. Bank shall have no
obligation to remit to any person or entity any excess proceeds of any draw on
the letter of credit until expiration of the period specified in Section 7 of
this Schedule 2. In the event of any dispute between Carrier and the issuer of
such letter of credit or any subrogee thereof, or any other person or entity
with respect to entitlement to any proceeds of the letter of credit, Bank may
retain all such proceeds until final resolution of such dispute by a court of
competent jurisdiction, subject to Bank’s right to retain and apply proceeds in
payment of the Obligations. In the event that Bank draws on the letter of credit
and holds the proceeds thereof at a time when Carrier is conducting normal
flight operations, Bank, at its option, may include such proceeds in its
calculation of coverage for Gross Exposure and make remittances to Carrier in
accordance with Section 4 of this Schedule 2 as if the proceeds were part of the
Deposit.

 

A-11

--------------------------------------------------------------------------------


 

ATTACHMENT 1
TO SCHEDULE 2
TO AGREEMENT

 

MONTHLY COMPLIANCE CERTIFICATE

 

This Monthly Compliance Certificate is being submitted pursuant to Section 2 of
Schedule 2 of the Agreement dated as of December 31, 1999 (the “Agreement”) by
and between Hawaiian Airlines, Inc. (“Carrier”) and U.S. Bank National
Association (“Bank”). The undersigned, being the Chief Financial Officer of
Carrier, hereby certifies that, to the best of his/her knowledge after
reasonable investigation as of the date of this Certificate, the following are
true and correct and were compiled from the books and records of the Carrier in
accordance with the terms of the Agreement.

 

 

 

 

Present
Month

 

Immediately
Preceding
Month

 

Second
Preceding
Month

 

 

 

 

 

 

 

 

 

 

1.

Cash Reserves

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)  Unrestricted Cash Balance

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(b)  Total Cash Balance

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

2.

Available Seat Miles

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

3.

Revenue Passenger Miles

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

4.

Triggering Events  No Triggering Event has occurred and is continuing except:

 

 

[Describe here any Triggering Event]

 

All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in Schedule 2 of the Agreement thereto.

 

Dated                                ,        

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

By

 

 

Its

 

 

A-12

--------------------------------------------------------------------------------


 

ATTACHMENT 2
TO SCHEDULE 2
TO AGREEMENT

 

WEEKLY COMPLIANCE CERTIFICATE

 

This Weekly Compliance Certificate is being submitted pursuant to Section 2 of
Schedule 2 of the Agreement dated as of December 31, 1999 (the “Agreement”) by
and between Hawaiian Airlines, Inc. (“Carrier”) and U.S. Bank National
Association (“Bank”). The undersigned, being the Chief Financial Officer of
Carrier or a duly authorized representative thereof, hereby certifies that, to
the best of his/her knowledge after reasonable investigation as of the date of
this Certificate, the following are true and correct and were compiled from the
books and records of the Carrier in accordance with the terms of the Agreement.

 

 

 

 

Present
Month

 

Immediately
Preceding
Month

 

Second
Preceding
Month

 

 

 

 

 

 

 

 

 

 

1.

Cash Reserves

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)  Unrestricted Cash Balance

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(b)  Total Cash Balance

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

2.

Available Seat Miles

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

3.

Revenue Passenger Miles

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

4.

Triggering Events  No Triggering Event has occurred and is continuing except:

 

 

[Describe here any Triggering Event]

 

All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in Schedule 2 of the Agreement thereto. This Weekly Compliance
Certificate may be sent to Bank by e-mail (unsigned) at an e-mail address
designed from time to time by Bank.

 

Dated                                ,        

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

By

 

 

Its

 

 

A-13

--------------------------------------------------------------------------------